Title: To George Washington from Jacob Samuel Howell, 15 October 1782
From: Howell, Jacob Samuel
To: Washington, George


                  
                     Sir
                     Philadelphia October 15th 1782
                  
                  The Clothier General being confined to his Bed and unable to write, has requested me to inform your Excellency that he has recieved your letters of 25th September and 7th Instant, and that the Linen for Shirts is now giving out to be made up, and to assure you that every exertion shall be used to have this business forwarded—the completion of which from the train it is put in, we have the strongest hope will be by the latter end of next or early the ensuing month.
                  There is at Newburgh and this post, Meterials to make about 5000 pairs of Woolen Overalls, and about 12000 pairs of Hose—Blankets we are here entirely destitute of nor can they be purchased in this Quarter in any quantity—It is likely that a supply of this article may be procured at the eastern Ports, which has been duely represented—Watch Coats we have none here, and but few in the Store at Newburgh—Mittens we are also entirely destitute of—A report of these deficiencies has been made to the Minister at War.
                  And as the Shoes Mr Moylan has contracted for will be all shortly delivered in, he has urged the necessity of entering into timely engagements for the supply of that necessary article for the ensuing year.
                  The Clothing arrived at Boston consists of about 2300 suits of uniforms and some Black Stocks, and will be shortly ordered forward to Newburgh—No Blankets have arrived here nor at any other port that we are informed of.
                  Mr Moylan desires me to inform your Excellency that as soon as he is able he will write you more fully on these subjects.  I have the honor to be with great respect Your Excellencys most Obedient and most humble servant
                  
                     Jacob S. Howell
                     D. Clo. Genl
                     
                  
               